Case 1:21-cv-10529-NMG Document 30 Filed 04/27/21 Page 1of1

United States District Court
District of Massachusetts

 

Sakab Saudi Holding Co.,
Plaintiff,

Civil Action No.
21-10529-NMG

v.
Al Jabri, et al.,

Defendants.

eee eee sa st

 

ORDER
GORTON, J.

This Court has reviewed the government’s notice of
potential participation and request for extension of time
(Docket No. 27) and construes it to be a motion by a non-party
for an extension of time. The motion is DENIED without
prejudice.

If the government wants the Court to extend the deadlines
in this civil case, it should file a motion to intervene. If
and when such a motion is allowed, it will acquire standing
sufficient to petition the Court for the requested extension of
time.

So ordered.

Nathaniel M. Gorton
United States District Judge
Dated April a} 2021
